       Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 1 of 28




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                      CASE NO.: 1:17-CV-1047-ESH
et al.,

      Plaintiffs,                             Oral Argument Requested
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

                     PROJECT VERITAS ACTION FUND,
          PROJECT VERITAS, JAMES O’KEEFE AND ALLISON MAASS’S
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
         Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 2 of 28



        Journalists gather and report the news for the public interest. Sometimes, the truth hurts.

And it has consequences. Such is the case here for Robert Creamer, Democracy Partners, and

Strategic Consulting Group, and the reported truth about their words and conduct. Plaintiffs

attempt to make this case politically charged in an effort to obfuscate the core First Amendment

issues. If 60 Minutes Investigative Reporter Mike Wallace went undercover to report about XYZ

Corporation, he would not become liable if his reporting caused XYZ stock to drop or XYZ

suffered businesses losses. Likewise, the Project Veritas Parties are not liable for Plaintiffs’ lost

contracts.

        Due to a complete failure of damages and fatal flaws with individual torts, the Project

Veritas Parties’ Motion for Summary Judgment should be granted. As United States District Judge

Martin Reidinger put it in rejecting a recent challenge to Project Veritas’s journalism, “[I]f citizens

and the media are handcuffed by a fear of liability, that’s detrimental to society as a whole, and it

is detrimental, really, to our fundamental freedom.” Second Declaration of Stephen Klein (“Klein

Decl. 2”) at ¶ 4, Ex. 1, 9:3-7.

                   I. Plaintiffs’ Maligning of Project Veritas With Internet
               Articles and the Like Does Not Create an Issue of Material Fact

        Plaintiffs begin their Opposition by citing a 2019 article from an internet blog called “The

Intercept” unrelated to the facts in an attempt to malign Project Veritas amounts to an

unsupportable political hit-job. Plaintiffs’ citation of the unauthenticated article not attached to

their Opposition, not related to the facts of this case, not related to the time period at issue, and

containing numerous layers of hearsay is inadmissible and cannot create a genuine issue of

material fact. See, e.g., Farkarlun v. Hanning, 855 F. Supp. 2d 906, 921–22 (D. Minn. 2012).

        That Plaintiffs chose to highlight an article from “The Intercept” is also revealing –

Plaintiffs have coordinated litigation with other plaintiffs as part of a “legal counterattack” on

                                                  1
         Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 3 of 28



Project Veritas, and used their media allies, including at “The Intercept,” as part of that effort. See

Klein Decl. 2 at ¶¶ 5-6, Ex. 2 (“Post-Election Democracy Partners and [AUFC] plan legal counter

attack on O’Keefe in coordination with other groups that have been attacked in the past.”), Ex. 3.

(recommending “Ryan Grim, The Intercept” as a “favorite reporter” to whom Wentz’s lawyer

should send filed complaint.).

       Windsor gave an “exclusive” “teaser” of Plaintiffs’ early 2017 “countersting” of Allison

Maass to Grim, who gave Windsor feedback and revisions to the “teaser,” and which Grim used

to draft an article favorable to Plaintiffs. Klein Decl. 2 ¶ 7, Ex. 4. That self-described

“countersting,” planned with the assistance of Plaintiffs’ counsel Joseph Sandler, involved

Windsor and a male accomplice screaming at Ms. Maass about a “rape barn,” chasing Ms. Maass

down the street screaming, “you got Creamed,” and ultimately the male accomplice forcing his

way into Ms. Maass’s taxi. Id. ¶ 8, Ex. 5 at 15:14-16:22; 91:3-7, 44:16-45:4, and 42:7-14.

       Windsor titled the “countersting” teaser, “Is Project Veritas Conducting Political Hit Jobs

for Donald Trump?” Id. ¶ 9, Ex. 6; see also id. ¶ 7, Ex. 4 (Creamer: “If I were going to tease this I

would do what O’Keefe does: a tweet that says something like: We’ve turned the Tables:

Undercurrent to release results of investigation of James O’Keefe spy operations tomorrow

AM – Stay Tuned.”) (emphasis original). Having fed allied reporters a false narrative that Project

Veritas conducts political hit jobs, Plaintiffs now cite a “favorite” publication’s article in support

of their false theme that Project Veritas is a “political spying operation.” This is an echo chamber.

Beginning their Opposition in this manner, instead of focusing on the factual and legal analysis,

betrays the weakness of Plaintiffs’ case. And it does not create any issue of material fact.

       Plaintiffs’ argument that Project Veritas is a “political spying agency” is absurd and false.

At summary judgment, Plaintiffs must point to specific facts based on the admissible evidence;



                                                  2
         Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 4 of 28



rhetoric does not suffice. An investigative press organization, Project Veritas is not unaccustomed

to arguments by those appearing in its reporting who would impose a different First Amendment

standard on Project Veritas. As Judge Martin Reidinger recently put it, “I keep running that Mike

Wallace analogy through my mind. If you made this argument against Mike Wallace, would

everybody in the room laugh?” Klein Decl. 2 ¶ 10, Ex. 7 at 59:14-17. Judge Reidinger concluded,

“If I’ve gotten this wrong, and the Fourth Circuit says that this is not what the law is, I hesitate to

think where the First Amendment is going in this country.” Id. at ¶ 4, Ex. 1 at 15:23-16:1. See also

Teter v. Project Veritas, 2019 WL 2423294, *4 (W.D. N.C. June 7, 2019) (granting Project Veritas

Parties’ Motion for Directed Verdict).

       As part of their effort to malign Project Veritas, Plaintiffs repeatedly claim Project Veritas

reviewed emails hacked by “Russian intelligence operatives” or “a criminal conspiracy of Russian

intelligence operatives.” See Dkt. 68 at 6; PSMF ¶¶59, 127. This is nonsense. What Plaintiffs are

actually referencing is the fact that Project Veritas journalists read Democratic National

Committee emails available publicly on WikiLeaks, just as other news organizations and

individuals did. Any person with an internet connection can still visit the WikiLeaks website today,

search the database, and read emails. WIKILEAKS, “Search the DNC Email Database,” available

at https://wikileaks.org//dnc-emails/ (last visited June 6, 2019). That includes emails by or about

Plaintiffs and the “bracketing program” they continue to argue is confidential. Creamer himself

was aware as of at least July 23, 2016 (months before Ms. Maass’s internship) that emails about

Democracy Partners and the “bracketing program” were available to the public on the WikiLeaks

website. SMF ¶127; Klein Aff. Ex. 56, Dkt. 63-61 (“Dem Partners is in the wiki dump. Nothing

bad per se just showing the coordinating on protest events.” Creamer: “Bracketing calls.”). The

publicly available emails list the phone number and passcode for participating in the bracketing



                                                  3
         Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 5 of 28



call. SMF ¶127. Plaintiffs and others of the many participants on bracketing calls continued to use

the call-in number and passcode even after it was available to the public. Id. Plaintiffs do not

dispute any of these facts. PSMF ¶59; PSMF ¶127.

        There is no link between Project Veritas and “Russian intelligence operatives.” The notion

is false, Plaintiffs’ lawyers know it is false, and yet try to fabricate it any way, perhaps in the hope

that one of their media allies will write about it so that Plaintiffs can cite it in the future. It is a

cowardly distraction that ultimately highlights the weakness of Plaintiffs’ Opposition.

   II. The Undisputed Material Facts Conclusively Refute Plaintiffs’ Theory of Damages.

        II(A). Plaintiffs’ Only Theory of Damages is Based on Expressive Conduct, and
        Plaintiffs Fail to Overcome First Amendment Protections.

        Stuck with the fact that Project Veritas’s reporting was truthful and without malice,

Plaintiffs attempt to recast a claim about reputational harm stemming from publication into a “laws

of general applicability” framework to avoid First Amendment protections. Plaintiffs argue in their

brief that the harm – two lost contracts and one lost potential contract – was caused by non-

expressive conduct. However, under oath during discovery, they said the exact opposite:

        Plaintiffs are claiming damages from the publication by Defendant Project Veritas
        Action Fund of the videos and documents described in paragraphs 53 through 59
        of the Complaint only insofar as that publication revealed to the clients of
        Democracy Partners and [Strategic] that the confidential information and
        documents of those clients has been stolen, compromised and publicly
        disseminated as a result of Defendants’ actions. The public exposure caused the
        Plaintiffs to be viewed by certain clients as not capable of maintaining the
        confidentiality of sensitive and confidential client information. The specific
        damages resulting from Defendants’ actions in that regard are as follows [Plaintiffs
        go on to list the AFSCME and AUFC contracts and the potential Dialysis Patient
        Citizens work].

Klein Aff. Ex. 12, Dkt. 63-16 at 10–11 (emphasis added).

        This is summary judgment, and no amount of assertions in Plaintiffs’ legal briefing can

undo the testimony and evidence obtained through discovery. In Plaintiffs’ own sworn words,

                                                   4
         Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 6 of 28



“damages from the publication” caused harm because of what “that publication revealed” and how

“[t]he public exposure caused Plaintiffs to be viewed by certain clients[.]” Damages from what a

“publication revealed” and what “public exposure caused” are clearly damages caused by

expressive conduct. See, e.g., SMF ¶26, Dkt. 63-2 at 7–8 (quoting AFSCME R. 30(b)(6) witness:

“[T]he broader concern was just clearly, regardless of the circumstances that led to the video, the

video in itself and the way it was released and the timing was a very unfortunate distraction, and

we didn’t want to be party to it.” (emphasis added)).

       Moreover, when Plaintiffs say the injury resulted from how “certain clients” now “viewed”

Plaintiffs, they concede the harm is reputational. According to Plaintiffs, publication caused the

people who paid Strategic for political consulting work to re-evaluate and change their minds

about Plaintiffs. That is the essence of reputational harm. The undisputed material facts show that

Plaintiffs’ claims fail to overcome First Amendment protections.

       II(B). The Undisputed Material Facts Demonstrate a Complete Failure of Causation.

       Plaintiffs’ own conduct – exposed to its special interest customers, potential customer, and

the world – caused the alleged damages here. The facts demonstrate that AFSCME and Dialysis

Patient Citizens acted as a result of what the Project Veritas Parties’ truthful and accurate reporting

revealed, as well as some unrelated matters, and AUFC went out of business because it was funded

by AFSCME, which withdrew support following publication of Video I. SMF ¶¶18–54, Dkt. 63-

2 at 6–12. There is no genuine issue of material fact otherwise.

       Plaintiffs rely on hornbook law that cause-in-fact requires that a defendant’s conduct is a

“substantial factor.” Dkt. 68 at 15. They ignore how that principle intersects with the summary

judgment standard. For a dispute of material fact to be a genuine one, there must be more than

“some metaphysical doubt as to the material facts.” Matsushita Electrical Industrial Co. v. Zenith



                                                  5
         Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 7 of 28



Radio Corp., 475 U.S. 574, 586 (1986). Plaintiffs must point to evidence that is more than “merely

colorable” or “not significantly probative.” Anderson v. Liberty Lobby, 477 U.S. 242, 249–50

(1986). “The mere existence of a scintilla of evidence in support of [non-movant’s] position will

be insufficient; there must be evidence on which the jury could reasonably find for [non-movant].”

Id. at 252. So too, Plaintiffs argue, “Proximate cause is almost always a factual issue for the jury.”

Dkt. 68 at 15. But as the D.C. Court of Appeals recognizes,

       Although it is often said that proximate cause is an issue for the jury, it can also be
       a question of law for the court to consider in the first instance, before the case even
       goes to the jury . . . . If there is insufficient evidence for a reasonable jury to find
       that the defendant’s conduct caused harm to the plaintiff, the court must direct a
       verdict for the defendant. See District of Columbia v. Freeman, 477 A.2d at 716
       (the question “becomes one of law . . . when the evidence . . . will not support a
       rational finding of proximate cause.”). In addition, if the court determines that a
       certain “chain of events appears highly extraordinary in retrospect,” the case should
       also be taken from the jury.”

Claytor v. Owens-Corning Fiberglas Corporation, 662 A.2d 1374, 1382 (D.C. 1995) (footnote

omitted).

       Plaintiffs effort to distort the testimony of AFSCME’s Rule 30(b)(6) witness fails. Dkt. 68

at 16–17. At deposition, the witness explicitly rejected the theory of causation Plaintiffs ask this

Court to accept and he did so over the course of multiple pages of testimony. Dkt. 68-15 at 23–25

(AFSCME 30(b)(6) depo. at 76:21–79:5). Plaintiffs selectively quote, and selectively bold only

the first clause in the following:

       I think it was the overall sense that they allowed this to occur, they invited this
       opportunity into their midst, but I think the broader concern was just clearly,
       regardless of the circumstances that led to the video, the video in itself and the
       timing was a very unfortunate distraction, and we didn’t want to be party to it.

Id. at 78:20–79:5. There are two problems with Plaintiffs’ selective editing. First, they ignore that

the second clause demonstrates that the damages allegations strike at First Amendment protected




                                                  6
         Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 8 of 28



activities: AFSCME’s “broader concern” “regardless of the circumstances that led to the video,”

was “the video in itself and the timing . . . .” Id.

        Second, Plaintiffs falsely imply that the first clause relates to Ms. Maass’s internship. In

fact, the AFSCME witness testified moments earlier that this related to Plaintiffs’ allowing Scott

Foval into their midst without seriously vetting him. Id. at 77:1-14. Asked why there was a

recommendation to terminate the relationship with Strategic, AFSCME’s witness testified:

                A.      Again, we felt there was – understanding what we knew about this
        organization, Project Veritas, and their representation, their reputation for
        misrepresenting the facts1 and doing these types of videos, we did feel that there
        was an element of indiscretion that they’d allowed Mr. Foval into their midst
        without serious vetting, that they created a, it was the view at the time that they had
        created an opportunity for this, for this operation to occur, and it had become a
        major distraction to, and an unnecessary one at a critical moment in time.
                We did not want, we did not, we did not want to, we did not welcome the
        distraction that it had created.
                Q.      When you say they had let out Mr. Foval into their midst without
        proper vetting, you’re referring to Creamer, Democracy Partners, and Strategic
        Consulting Group?
                A.      That’s correct, yes. We felt like that it was carelessness on their part.

Id. at 77:1–77:20 (emphasis added). AFSCME’s witness then cited the concern that Creamer “was

speaking ad hoc about his strong ties to the Clinton Campaign, and it seemed a bit inappropriate,”

before giving the selectively edited quote Plaintiffs provide, Dkt. 68 at 16, and concluding, “I think

the broader concern was just clearly, regardless of the circumstances that led to the video, the video

in itself and the way it was released and the timing was a very unfortunate distraction, and we

didn’t want to be party to it.” Dkt. 68-15 at 25–26 (78:6-79:5).




1
 The videos are not deceptively edited. One court has had the opportunity to confirm the accuracy
of “Rigging the Election” Video I and directed verdict for the Project Veritas parties: “[t]hus, the
Plaintiff’s contention that the Defendants concocted a storyline (Video I) and then consciously set
out to create the ‘evidence’ (Foval’s statements) to conform to that storyline is simply unsupported
by Plaintiff’s own evidence.” Teter, 2019 WL 2423294 at *3.
                                                       7
         Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 9 of 28



        Ms. Maass had no interaction with Foval and never met with or recorded him. Foval was

recorded by another Project Veritas investigative journalist. Footage of Foval is 59% of the Video

that AFSCME and Strategic’s other customers reacted to (in contrast, footage taken by Ms. Maass

is about 13%). Dkt. 63-6 (“Video I”). Plaintiffs’ claims are based only on Ms. Maass’s internship.

Moreover, asked later in his deposition about whether he had any discussion with Creamer about

what Creamer had asked her for before she started interning at Democracy Partners, AFSCME’s

Rule 30(b)(6) witness recalled no such details and did not ask about them: “[i]t all seemed very

moot at the time[,]” and “Again, the circumstances of her presence there at that point seemed

irrelevant[.]” Dkt. 63-2 at 9; SMF ¶¶ 33–34. And elsewhere in his testimony, AFSCME’s Rule

30(b)(6) witness cited a multitude of additional concerns or intervening factors. See, e.g., id. at 8,

SMF ¶¶28–30, 32.

        In this context, Plaintiffs point to a single affirmative answer on cross examination, to the

question, “[Y]ou had testified that AFSCME was concerned that Mr. Creamer, Strategic

Consulting Group, had created the opportunity for this to occur. Was part of your concern that they

had allowed their offices to be infiltrated by a Project Veritas operative?” Dkt. 68 at 16 (emphasis

added). This does not even rise to the “metaphysical,” the “merely colorable,” or the “scintilla of

evidence.” Plaintiffs’ sole theory of causation is flat out wrong.

        Plaintiffs’ damages argument does not meaningfully address the “lost” work from AUFC

and does not address Dialysis Patient Citizens at all. Dkt. 68 at 12–19. As to AUFC, Plaintiffs

simply assert that it was foreseeable that a loss of donations and support to AUFC would result

and was “particularly foreseeable” in light of the fact that years ago, a group called ACORN closed

after Project Veritas exposed its activities. Id. at 18–19. Plaintiffs cite no record evidence here, just

the allegations in their Complaint. Id. (citing Dkt. 1 at ¶¶14–15).



                                                   8
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 10 of 28



        As detailed in the Project Veritas Parties’ Memorandum, none of these cancellations were

caused by the circumstances of Ms. Maass’s internship with Democracy Partners. Dkt. 63-1 at 13–

15. Plaintiffs have failed to raise a genuine dispute of material fact to the contrary.

        II(C). Plaintiffs Disclaimed All Other Theories of Damages.

        Attempting to avoid applicability of First Amendment protections, Plaintiffs chose to

structure their theory of harm only around Strategic’s “lost” contracts. Plaintiffs were required to

describe under oath, “all damages supposedly suffered by any Plaintiff that are allegedly

recoverable against any Defendant in this lawsuit.” SMF ¶ 18, Dkt. 63-2 at 6 (emphasis added).

They listed only the Strategic-AFSCME work, the Strategic-AUFC work, and the Strategic-

Dialysis Patient Citizens potential work. Id.

        Accordingly, Democracy Partners and Creamer have not been injured and have suffered

no damages. Democracy Partners has no standing to complain about a purported injury to

Strategic, one of its members. That is highlighted by the fact of its loose organization. See SMF

¶¶87–91; see also Klein Decl. 2 ¶ 8, Ex. 5 at 78:10-19 (“Democracy Partners is more of a network

of progressive political consultants around the country. Each of these political consultants has their

own entities that they derive their income from.”); 116:7-12 (“members” of Democracy Partners

pay $500 in annual dues). Nor does Creamer have some separate standing to complain about an

injury the entity he owned allegedly suffered. Plaintiffs’ effort to blur the lines fails.

        Plaintiffs cannot now elect to pursue nominal damages for trespass and statutory damages

for interception claims, having not asserted them when asked. SMF ¶18 (Answer #3). “All

damages” means all damages. “Any Plaintiff” means “any Plaintiff.” Sworn answers matter.




                                                   9
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 11 of 28



                           III. Plaintiffs’ Fiduciary Duty Claim Fails.

       Plaintiffs allege a fiduciary duty claim against Ms. Maass, arguing that her unpaid, part-

time, four-week internship with Democracy Partners gave rise to a fiduciary duty she owed to

Democracy Partners. The claim fails for two reasons. First, the undisputed material facts show that

Ms. Maass did not owe a fiduciary duty to Democracy Partners. Second, Democracy Partners

suffered no injury from the alleged breach – only Strategic purportedly did. On either basis, the

Project Veritas Parties are entitled to summary judgment on the breach of fiduciary duty count.

       III(A). Allison Maass Owed No Fiduciary Duty to Democracy Partners.

       Counsel’s research has revealed no case in which a fiduciary duty claim against an unpaid

intern survived summary judgment. Plaintiffs do not cite such a case. This case should not be the

first. It is true that D.C. case law adopts a “flexible” and fact-intensive analysis with regard to the

existence of a fiduciary duty. Dkt. 25 at 18–19. But the test is not so amorphous as to permit

Plaintiffs’ claim to proceed to trial. That is especially critical given the First Amendment interests

and chilling effect of allowing such a claim to proceed against investigative journalists.

       The Court’s Order at the motion to dismiss stage puts a fine point on the failure of the facts

to match what Plaintiffs pled in their Complaint. At that time, the Court observed, “While there

may be plenty of interns who fit the generic description defendants put forth, the complaint alleges

a much different relationship between [Ms.] Maass and Democracy Partners.” Dkt. 25 at 17.

Following a searching discovery process, there are no facts which take this relationship outside

the “generic” internship and into the highest order of duty under the law.

               III(A)(1). Plaintiffs Rely on Motion to Dismiss Cases.

       Plaintiffs’ discussion of the law regarding whether a fiduciary duty exists highlights cases

where plaintiffs survived motions to dismiss based on what was “adequately alleged.” See, e.g.,



                                                  10
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 12 of 28



Firestone v. Firestone, 76 F.3d 1205 (D.C. Cir. 1996) (alleged duty of “trust advisor”/family

patriarch); Armenian Genocide Museum and Memorial Inc. v. Cafesjian Family Foundation et al.,

607 F. Supp. 2d 185 (D.D.C. 2009) (alleged duty of former lawyer to former client). But the

analysis at this stage focuses on facts and evidence, not Plaintiffs’ tautological restatements of

their Complaint.

       In particular, Plaintiffs rely heavily on the CAIR order denying a motion to dismiss, Council

on American-Islamic Relations Action Network, Inc. v. Gaubatz, 793 F. Supp. 2d 311, 341 (D.D.C.

2011). But the CAIR plaintiffs lost their fiduciary duty claim once the case reached summary

judgment stage. CAIR – Renewed SJ, 82 F. Supp. 3d 344, 355 (D.D.C. 2015). The CAIR court held

that having disclaimed reputational damages and having not demonstrated that plaintiffs suffered

damage to the economic value of specific confidential and proprietary information, “Plaintiffs have

not shown, based on evidence in the record, that they have an injury as a result of Defendants’

alleged breach of fiduciary duty claim. Therefore, the Court need not address Defendants’ other

arguments for summary judgment regarding this count.” Id. at 353–55.

       III(A)(2). The Undisputed Material Facts Show that Ms. Maass’s Unpaid, Part-Time, Four
       Week Internship Did Not Rise to the “Much Different” “Special Relationship of Trust and
       Confidence” Required for a Fiduciary Duty Claim.

       The approach in Plaintiffs’ Opposition is to throw out numerous claims about the facts in

the hope that something will give the appearance of a genuine issue of material fact. In doing so,

they ignore whether and how their assertions fit into the fiduciary duty factors the Court has

previously articulated – “the nature of the relationship, the promises made, the types of services

given and the legitimate expectations of the parties.” Dkt. 25 at 19. Plaintiffs simply ignore and

fail to respond to most of the facts discussed in the Project Veritas Parties’ Memorandum. Dkt. 63-




                                                11
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 13 of 28



1 at 17–22. The Project Veritas Parties and the Court are left to speculate what factors Plaintiffs

believe each of their scattershot arguments relate to.

       Plaintiffs focus their factual argument on the fictitious elements of Ms. Maass’s “Angela

Brandt” role. Dkt. 68 at 21–22. Some2 of these facts do speak to how Ms. Maass came to have an

unpaid, part-time internship with Democracy Partners. But Plaintiffs fail to cite facts and evidence

to show how these fictitious elements create the “special relationship of trust and confidence”

emphasized in D.C. case law. See, e.g., Prunte v. Universal Music Group, 484 F. Supp. 2d 32, 43

(D.D.C. 2007). Ms. Maass did not present herself as an archetypal fiduciary – her role was not a

lawyer, trustee, or the like – but as a community college student interested in politics. This was the

basis on which she was offered an unpaid internship with Democracy Partners.

       The fact that Ms. Maass was a three-day-a-week unpaid intern at Democracy Partners for

slightly less than four weeks speaks powerfully to the factors of “the nature of the relationship”

and what the “legitimate expectations” of the parties are. If Plaintiffs wanted to hold an unpaid

intern to the highest duty under the law – a duty through which an unpaid intern should, like a

lawyer, put a business’s interest ahead of her own – Plaintiffs should have taken special steps to

create the characteristic “special relationship of trust and confidence.” They did not.



2
  Others are simply not relevant to any material issue at all. For example, Plaintiffs cite the “Angela
Brandt” résumé, but they did not ask for a résumé until days after Ms. Maass had started the unpaid
internship. SMF ¶78. Plaintiffs also cite identification presented to the offices of the Democratic
National Committee and the Communications Workers of America. Dkt. 68 at 22. But this does
not relate to any claim by Plaintiffs. And Plaintiffs did not ask Ms. Maass for identification. SMF
¶74. On a related note, Plaintiffs argue that Ms. Maass attended a Communications Workers of
America polling meeting. Her attendance at someone else’s meeting does not bear on whether a
duty to Plaintiffs exist. The attempt by Plaintiffs to loop into the analysis things said by people
other than Ms. Maass before the internship, see Dkt. 68 at 22, things shown by Ms. Maass to others,
and a résumé Ms. Maass sent to Windsor after the internship began is symptomatic of Plaintiffs’
efforts to treat the fiduciary duty analysis as completely amorphous. And it calls attention to the
unanswered question -- when exactly do Plaintiffs argue the relationship was created? The
undisputed material facts show that the true answer is “never.”
                                                  12
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 14 of 28



       It is undisputed that no written agreement governed the Democracy Partners internship (the

terms of the internship – meaning that it was unpaid and part-time – were set orally). And there

was no agreement of any kind regarding nondisclosure or confidentiality. Plaintiffs’ argue,

“District of Columbia courts have never held a nondisclosure agreement is required to establish a

fiduciary duty – or that it would be dispositive of the inquiry.” Dkt. 68 at 23. That misconstrues

the point. The Court’s analysis considers “the promises made.” In this case, there were no promises

proposed, much less made, regarding confidentiality or non-disclosure. No one even drafted a

proposed non-disclosure agreement. Klein Decl. 2 ¶ 8, Ex. 5 at 82:9-17. Choosing not to take any

steps to create a special relationship of trust and confidence is consistent with Democracy Partners’

practice – there is no evidence it previously gave its prior unpaid interns such agreements.

       The only time Plaintiffs even mentioned nondisclosure or confidentiality in the entirety of

the internship was Creamer’s statement, “And, uh, [Lauren Windsor] has some kind of a

nondisclosure agreement to sign or something.” SMF ¶¶85–86. It is undisputed that Plaintiffs

never again (and had never before) raised the notion of non-disclosure or confidentiality.

       Plaintiffs point to two times over the entire course of the internship that people said the

word “secret.” Those stray references do not create an issue of material fact as to the existence of

a fiduciary duty, or any other claim:

       (1) On one conference call, there was a reference to a “digital war room.” Klein Decl. 2 ¶
       11, Ex. 8 at 10:36-13:22. In discussing a social media “umbrella group,” Aaron Black told
       an unknown individual, “[Y]ou’ve been added to the digital war room. It’s a secret based
       group where we can communicate in real time. Anybody who wants to be in there as well.
       It’s folks like Planned Parenthood and a, you know, bunch of grass roots folks. You know.
       Like Being Liberal and Occupy Democrats and Addicting Info and people with large
       Twitter accounts.” Id. Ms. Maass was never part of the referenced “digital war room” and
       there is no evidence relating to how her presence for the mention of a “digital war room”
       could give rise to a fiduciary duty on behalf of Ms. Maass.

       (2) She also had a conversation at the Democratic National Committee’s office with DNC
       staff member Jenna Price and a DNC intern in which Price referred to a bus tour. Klein

                                                 13
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 15 of 28



       Decl. 2 ¶ 12, Ex. 9 at 8:00–8:30. Although Price did refer to it being “kind of a secret,” she
       asked Ms. Maass not to tell Bob Creamer about it. That someone at the DNC told Ms.
       Maass and a DNC intern this “kind of a secret” does not suggest a fiduciary duty to
       Plaintiffs. Ms. Maass was asked to keep it secret from Creamer.

       Aside from the above stray comments picked from over 40 hours of recordings, Plaintiffs

point to Ms. Maass disclosing bracketing information to Project Veritas (not to anyone else).

Plaintiffs did not treat this information as confidential or do anything to suggest Ms. Maass should

treat it that way. The information about bracketing calls was available to the public on WikiLeaks

months before Ms. Maass’s internship, and Creamer knew it. SMF ¶127. Information available to

the public included the call-in information and passcode. Id. Plaintiffs and the many participants

on these calls continued using the same call-in information and passcode. Id.

       Before both the beginning of the bracketing program and before Ms. Maass’s internship

itself, Creamer discussed the bracketing program in detail with the Project Veritas investigative

journalist who adopted the role of prospective donor “Charles Roth.” While drinking wine and

amaretto in a crowded restaurant, Creamer detailed the bracketing plans at length, including

incorporating the theme of “Donald Ducks” his taxes. Klein Decl. 2 ¶ 13, Ex. 10 at 71:21-74:13;

134:11-135:5. Creamer conceded the “Charles Roth” journalist he discussed the bracketing

program with owed no fiduciary duty. Id. at 109:14-20. And in his second meeting with the

“Charles Roth” journalist, Creamer discussed the plans to have the duck at all future Trump/Pence

events. Id. at 92:11-21. Creamer’s willingness to spill bracketing details in a public place with an

outsider he had only met once before exposes the fallacy of Plaintiffs’ argument that Ms. Maass’s

presence on bracketing calls converts her unpaid internship into a fiduciary relationship.

       As with each of Plaintiffs’ invocations of “confidential” information, Plaintiffs fail to go

beyond tautological labels and point to facts and evidence. Plaintiffs do not, and cannot, point to

the terms of any purported “confidentiality,” who was authorized to see or hear the information,

                                                14
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 16 of 28



or even the identity of all participants on any particular phone call. The Court is left with the

argument that it is confidential if Creamer says it is confidential, even if he is spilling the details

over a bottle of wine to a virtual stranger.

       Plaintiffs claim Ms. Maass “rummaged” through a trashcan (the evidence actually is that

Ms. Maass looked and saw “nothing in the trash,” Sandler Aff. Ex. 28; Dkt. 68-31 at 3) and took

photographs of a typed letter on Creamer’s desk (which said only, “It was nice to see you last

week”) and a notepad on Aaron Black’s desk (Ms. Maass indicated contemporaneously she was

“not sure it’s of any use.”). Id. This relates only to the breach of an alleged duty, not whether a

duty exists.

       A fiduciary duty is perhaps the highest standard of care. It is not created out of thin air. It

cannot be inferred, because the expectations, understandings, and agreements would then be

blurred. It does not grow on trees. There must be clear, mutually understood obligations and

responsibilities. There may be contracts to sign, where the terms are defined. Unpaid, short term

interns performing menial tasks owe a fiduciary duty? That is hooey. When Creamer mumbled,

“Uh, [Windsor] has some kind of a nondisclosure agreement to sign or something,” that alone

amounts to nothing. In fact, since Windsor never presented any document, Plaintiffs’ claim to a

fiduciary duty is but a sad lament.

       III(B). The Purported Duty Does Not Match the Purported Injury.

       In their Complaint, Plaintiffs alleged a fiduciary duty owed by Ms. Maass to Democracy

Partners, not a fiduciary duty owed to Creamer or Strategic. Dkt. 1 at 17-19; see also SMF ¶¶ 68,

70. Discovery revealed, and Plaintiffs conceded, that the only items of damages were the two

“lost” contracts and the “lost” “potential contract” for Strategic. Dkt. 68 at 14; see Section II(C)

above. Setting aside the first two elements of fiduciary duty, the fiduciary duty claim fails on the



                                                  15
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 17 of 28



lack of any injury. Democracy Partners has no right to complain about an alleged breach of

fiduciary duty owed only to it, which only purportedly harmed a different Plaintiff, Strategic.

       Plaintiffs claim that Ms. Maass “breached her duty by serving a third party’s interest – that

of Project Veritas – over the interests of her principal, Creamer (and by extension his companies,

Strategic [] and Democracy Partners).” Dkt. 68 at 25. This notion is contrary to how Plaintiffs pled

the fiduciary duty count. And it is made without any citation to the record or to any case law. This

is not surprising since, quite simply, there are no facts or law that support the proposition.

       Fiduciary duties are relationship-dependent. They do not ‘flow through’ entities or owners.

Paul v. Judicial Watch, Inc., 543 F. Supp. 2d 1 (D.D.C. 2008) addressed the issue from the other

end and dismissed a breach of fiduciary duty claim against the President of a non-profit that

provided legal representation to plaintiff. Id. at 4-6. The court noted, “Throughout his relationship

with plaintiff, [the non-profit President] acted solely on behalf of [non-profit], rather than in any

personal or individual capacity.” Id. at 6. Ms. Maass did not become a fiduciary to Strategic just

by virtue of her unpaid internship with Democracy Partners, much less a fiduciary to Creamer.

       Thus, even if the Court were to accept Plaintiffs’ argument there as a genuine issue of

material fact as to whether Ms. Maass owed a fiduciary duty to Democracy Partners, the fiduciary

duty claim would still fail because Democracy Partners did not suffer the alleged injury. Even if

the Court were to accept Plaintiffs’ argument that Strategic suffered an injury, Plaintiffs neither

pled nor pointed to any evidence that Ms. Maass owed Strategic any kind of duty.

                      IV. The Project Veritas Parties Are Entitled to
                  Summary Judgment on the Plaintiffs’ Interception Claims.

       Plaintiffs fail to establish an issue of material fact under the federal and D.C. interception

statutes and, moreover, the exceptions to the single-party consent provisions in each law are




                                                 16
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 18 of 28



unconstitutional, foreclosing the Plaintiffs’ claims entirely. The Project Veritas Parties are entitled

to summary judgment on all interception claims.

        IV(A). Plaintiffs Have Not Presented a Non-Party Interception Claim.

        Plaintiffs claim that when Ms. Maass overheard a meeting while sitting at her desk, she

violated the federal and D.C. interception statutes. The statutes do not provide a cause of action in

such circumstances. In order to present a viable claim under the interception statutes, the Plaintiffs

must show that their oral communications were actually intercepted, that is, aurally acquired on a

device. See 18 U.S.C. §2510(4); D.C. CODE § 23-541(3).

        Oral communications are those communications uttered by a person [1] exhibiting an

expectation that such communication is not subject to interception [2] under circumstances

justifying such expectation[.] 18 U.S.C. § 2510(2); see D.C. CODE § 23-541(2). Interception is also

precisely defined: “‘intercept’ means the aural or other acquisition of the contents of any . . . oral

communication through the use of any electronic, mechanical, or other device.” 18 U.S.C.

§2510(4); see D.C. CODE § 23-541(3). For interception itself, the civil statutes require:

        [A]ny person whose wire, oral, or electronic communication is intercepted,
        disclosed, or intentionally used in violation of this chapter may in a civil action
        recover from the person or entity . . . which engaged in that violation such relief as
        may be appropriate.

18 U.S.C. § 2520(a) (emphasis added); see D.C. CODE § 23-554(a). Based on the plain language

of these statutes, it is clear that non-party interception did not occur in this case.

        The only instance in which the Plaintiffs claim non-party interception occurred is when

Ms. “Maass eavesdropped on a meeting to which she had not been invited between two members

of Democracy Partners and the person who served as campaign manager for Bernie Sanders’

presidential campaign in 2016.” Dkt. 68 at 26 (citing PSMF ¶79, Dkt. 68-1 at 33). But




                                                   17
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 19 of 28



“eavesdropping” per se is not relevant to a civil interception claim: the oral communications must

actually be aurally acquired on a device, and Ms. Maass’s ears are not a device.

       The document on which the Plaintiffs rely notes the raw video of the event in question, file

FN0J0694_20161012014012. Dkt. 68-26 at 4. That file was disclosed to the Plaintiffs in discovery

as PVA00013411, and is now presented to this Court. Klein Decl. 2 ¶ 14, Ex. 11. The video shows

the meeting in question occurred in the conference room a few feet from Ms. Maass’s seat at the

front desk of the office, with Ms. Maass clearly visible through the glass wall between them. Id.

at 17:30-27:32. The attendees left the conference room door open. Id. Ms. Maass did not move

beyond her desk for the portion of the meeting that was recorded. Id. Under these circumstances,

Maass was legally a party to the communications. See CAIR – First SJ, 31 F. Supp. 3d 237, 255

(D.D.C. 2014). But the analysis need not go this far: outside of minor fragments wholly void of

context, Maass did not intercept a single oral communication from the meeting, that is, aurally

acquire one on the device she was using. The voices are inaudible and sound like mumbling. Klein

Decl. 2 ¶ 14, Ex. 11 at 17:30-27:32. And though the few fragments sound like a male voice, one

cannot readily determine whether it is Mike Lux, Jeff Weaver, or the unknown man who attended

the meeting along with Mr. Weaver, the latter two of whom are not parties to this case individually

or institutionally. The Plaintiffs cannot base an interception claim on this meeting.3

       Having had more than a year to review and analyze copious raw video provided in

discovery, the Plaintiffs’ sole claim of non-party interception is not supported in law or fact. The

Plaintiffs’ remaining interception claims relate to the exceptions to the laws’ single party consent

provisions, which the Plaintiffs cannot establish and are in any event unconstitutional.



3
  If the law may be applied in this fashion, then the definition of “oral communication” is
unconstitutional, because nonparties could bring civil lawsuits for the recording of indecipherable
background noise.
                                                 18
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 20 of 28



       IV(B). Maass Did Not Intercept for the Purpose of Breaching a Fiduciary Duty to the
       Plaintiffs, and the Good-Faith Exception in Both Laws is Applicable.

       Plaintiffs make the conclusory statement that Ms. “Maass clearly recorded . . . for the

purpose of committing a tort—breach of fiduciary duty—by disclosing confidential

communications to her superiors at Project Veritas.” Dkt. 68 at 26 (emphasis added). Ms. Maass

had no such duty, and Plaintiffs cite no evidence that this was her primary motivation or a

determinative factor. Id.; see CAIR – First SJ, 31 F. Supp. 3d at 256–57 (citing United States v.

Dale, 991 F.2d 819, 841 (D.C. Cir. 1993)); see also Vazquez-Santos v. El Mundo Broad. Corp.,

283 F. Supp. 2d 561, 566–69 (D.P.R. 2003). Moreover, given that the Plaintiffs now attempt to

establish Ms. Maass’s alleged duty with an amalgamation of innuendo that occurred throughout

her internship—all after she began recording—it cannot even be said exactly when she acquired

the duty she supposedly had the purpose to breach. See PSMF ¶85, Dkt. 68-1 at 36–37. Quite the

contrary, the undisputed facts demonstrate that Ms. Maass was out to determine the involvement

of Robert Creamer and his associates in shady political practices, the results of which speak for

themselves. See, e.g., Klein Aff. Ex. 1, Dkt. 63-6 (Video 1 at 9:11–10:14). 4

       Plaintiffs did not address the Project Veritas Parties’ reliance on the good faith exceptions

in both statutes in any meaningful way. See Dkt. 63-1 at 25. But this exception is a “complete

defense” under both federal and D.C. law and should closely track the purpose examination for

single-party consent. Not only was Ms. Maass’s primary motivation to record and disseminate the

truth, protecting her under the single party consent provision; this also supports the finding that



4
  Notably, with the exception of less than 20 seconds out of 986, the portions of Video I from Ms.
Maass’s internship were recorded prior to Creamer’s utterance about “some kind of a
nondisclosure agreement to sign or something.” Compare Klein Aff. Ex. 1, Dkt. 63-6 (Video 1 at
1:18-1:28, 3:38-4:02, 4:20-4:37, 9:11-10:14) with Klein Aff. Ex. 31, Dkt. 63-36 (PVA00013195
at 10:35-23:30), Mot. for Sanctions Ex. B, Dkt. 46-2 (PVA00013196 at 13:44-27:32).

                                                19
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 21 of 28



she and all of the Project Veritas Parties relied in good faith on the single party provisions. See 18

U.S.C. § 2520(d); D.C. CODE § 23-554(b). The Project Veritas Parties are entitled to judgment as

a matter of law under both the federal and D.C. interception statutes.

       IV(C). The Unlawful Purpose Exceptions to the Single Party Consent Provisions in
       Each Law Violate the First Amendment.

       Plaintiffs claim that “[the Project Veritas Parties] do not argue that the federal and D.C.

wiretap statutes could be found unconstitutional under intermediate scrutiny.” Dkt. 68 at 27. This

is not true: the Project Veritas Parties undertook both tailoring analyses concurrently in their

opening memorandum, and the exceptions to single-party consent fail both strict and intermediate

scrutiny. Dkt. 63-1 at 26–29. However, strict scrutiny must apply, and the Plaintiffs’ arguments

only confirm that the exceptions to single party consent in both laws are unconstitutional.

       The freedom provided by single-party consent is simple: “It shall not be unlawful under

this chapter for a person not acting under color of law to intercept a[n] . . . oral . . . communication

where such person is a party to the communication . . .” 18 U.S.C. § 2511(2)(d); D.C. CODE § 23-

542(b)(3). If the interceptor is a party to an oral communication, he or she may intercept it,

regardless of the other content-neutral circumstances surrounding the communications. Cf. 18

U.S.C. § 2510(2); D.C. CODE § 23-541(2). The only exceptions to single-party consent are the

challenged provisions: one may secretly record as a party “unless such communication is

intercepted for the purpose of committing any criminal or tortious act in violation of the

Constitution or laws of the United States or of any State.” 18 U.S.C. § 2511(2)(d); D.C. CODE §

23-542(b)(3).

       The practical and legal complexity arises in just how far the freedom retracts if one is not

entitled to single-party consent. If the provision does not apply, then all of one’s intercepted oral

communications will be subject to the stricter provisions in each law. For example, one

                                                  20
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 22 of 28



intercepting oral communications as a party to a private conversation in his neighbor’s house is

perfectly legal, but if the exception to single-party consent is triggered, it likely becomes a felony

and cause for a successful civil lawsuit. 18 U.S.C. § 2511(4)(a); D.C. CODE § 23-542(a). The terms

that turn an activity that implicates free speech from wholly legal to illegal must be both

appropriately tailored and clear, and the terms under both interception statutes are neither.

        The Plaintiffs disagree that the exceptions to single-party consent are content-based, and

rest their counter-argument almost entirely on a decision from the First Circuit, March v. Mills.

867 F.3d 46 (1st Cir. 2017). The case is inapplicable. It addressed a challenge to one prong of a

three-prong noise provision. In upholding the third prong, the court emphasized how the first two

prongs, which were content neutral, informed the third. Id. at 57, 61, 63. Critically, the court also

correctly noted that noise has many factors distinct from its content that may be used to inform

one’s intent in making it. Id. at 56.

        In the exceptions to single party consent, the laws offer only the “for the purpose of”

analyses, and no other factors. The circumstances of the recording itself have no effect on the

analysis so long as the interceptor is a party. A case from this district has shown the lengths to

which the law goes on its face: in CAIR – Renewed SJ, the court declined to rule for summary

judgment against secret recording claims for the purpose of breaching a fiduciary duty even after

ruling the claim itself was not cognizable due to lack of damages. 123 F.Supp. 3d at 85–86.

“Whether the tortious purpose exception to the one-party consent rule is applicable rightfully

depends on the interceptor’s intentions ex ante—not on whether, ex post, any injury actually

occurred.” Id. at 86; see supra Section IV(B). Left with only intentions, or the interceptor’s

purpose, the exception to single-party consent is a content-based restriction on speech.




                                                 21
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 23 of 28



       Plaintiffs claim that “neither the federal nor D.C. wiretap statute makes applicability of the

one-party consent exception depend, in any way, on the topic discussed or idea or message

expressed in a recording.” Dkt. 68 at 28 (emphasis added). Yet their evidence relating to Ms.

Maass’s alleged fiduciary duty and breach is rife with references to the content of her recordings.

See, e.g., Dkt. 68 at 2, 8, 22–23. Ms. “Maass clearly recorded . . . for the purpose of committing a

tort—breach of fiduciary duty—by disclosing confidential communications to her superiors at

Project Veritas.” Dkt. 68 at 26 (emphasis added). How this purpose can be established without

showing Ms. Maass sought out confidential content when recording, as opposed to non-

confidential content, the Plaintiffs do not say. At the very least, as applied to the alleged breach of

fiduciary duty, the exception analysis is content-based and cannot possibly be divorced from

content sought or actually recorded.

       Rather than arguing that a compelling governmental interest justifies felony exposure for

tortiously recording certain content, Plaintiffs assert the exception may be left at what amounts to

a thought crime. If the contents of the recording do not matter, Ms. Maass could be sued even if

she had recorded no confidential information whatsoever. Even assuming this is true, purpose

analyses are widely disfavored in First Amendment law, and just as dangerous as content-based

restrictions. See generally Eugene Volokh, The Freedom of Speech and Bad Purposes, 63 UCLA

L. REV. 1366 (2016). Indeed, bolstered by the vagueness problems in the exceptions, the chill of

the illegal purpose analysis is facially apparent and perfectly established by the Plaintiffs’ case.

See also Grayned v. City of Rockford, 408 U.S. 104, 108–10 (1972). There must be a compelling

governmental interest in prohibiting the expression or recording of certain content, and even laws

that forgo content but restrict creating speech for the wrong reason must be subjected to strict




                                                  22
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 24 of 28



scrutiny analysis. See generally Fed. Election Comm’n v. Wisconsin Right To Life, Inc., 551 U.S.

449, 465–69 (2007). Here the laws fail.

                    V. The Project Veritas Parties Are Entitled to
        Summary Judgment on the Plaintiffs’ Actual and Phantom Trespass Claims.

       Of the three plaintiffs, only Democracy Partners asserted a trespass claim. See Dkt. 1 at 22

(¶¶94–101). The Plaintiffs attempt to amend their complaint to bring a trespass claim by Strategic.

See Dkt. 68 at 29. This is not appropriate via a response to a summary judgment motion. See FED.

R. CIV. P. 15(a). Moreover, there is nothing for the Project Veritas Parties to “concede” or reason

to “not contend otherwise” regarding a claim that was never asserted. See Dkt. 68 at 29–30. There

is no genuine issue of material fact that Democracy Partners was not in exclusive possession of

the office suite and it may not maintain an action for trespass. See Dkt. 63-1 at 34–35.

       If Strategic is allowed to now assert a trespass claim, it is of no consequence, because

Strategic was not in exclusive possession of the office suite or any part of it. Occupants may not

be phantoms and bring a trespass claim: of the five names next to the door of the suite, Strategic

was not one. See Klein Aff. Ex. 36, Dkt. 63-41. The Plaintiffs concede there was no signage within

the suite differentiating space amongst the numerous occupants. PSMF ¶115, Dkt. 68-1 at 43.

Strategic did not demonstrate “such acts done . . . as [to] manifest a claim of exclusive control of

the land, and indicate to the public that [it had] appropriated” the office. RESTATEMENT (SECOND)

OF TORTS   § 157, comment (a).

       Democracy Partners was not on the lease for the office suite, paid no rent to the leaseholder,

and used the office space for free. Klein Decl, 2, ¶ 9, Ex. 7 at 77:3-10. The Plaintiffs concede that

AUFC continued to hold key cards to the office suite after it moved out. PSMF ¶100, Dkt. 68-1 at

41. The evidence indicates AUFC did not grant anyone exclusive possession via sublease. When

AUFC liquidated in early 2017, it did not seek permission to enter the suite, as landlords who have

                                                 23
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 25 of 28



granted exclusive possession routinely do, but rather announced it would be doing so. See Klein

Aff. Ex. 38, Dkt. 63-43. These factors have been construed by D.C. courts as dispositive against a

grant of exclusive possession for purposes of establishing a lease, as opposed to a license. See

Union Travel Assocs., Inc. v. Int’l Assocs., Inc., 401 A.2d 105, 108 (D.C. 1979).

       The Plaintiffs have failed to establish the terms of possession under any sublease for any

party, and whether AUFC even had exclusive possession to bestow under its original lease in the

first place. Trespass is a broad tort in the District of Columbia, but plaintiffs must establish a

minimum threshold of possession to bring a claim. Here, no Plaintiff has done so, and the record

only indicates that the Plaintiffs were all licensees of AUFC and cannot bring an action for trespass.

     VI. The Project Veritas Parties are Not Liable for Fraudulent Misrepresentation.

       This Court is expected to conclude that if someone lies to Creamer, and he believes it, the

liar must pay Creamer the difference when others decline to do business with him because he

believed the lie. Dkt. 68 at 4 (“It was caused by clients’ alarm that the operation had taken place

and was allowed to occur.”). Such an outcome is contrary to the law, is unworkable and

unconstitutional. Even assuming the Plaintiffs were defrauded—that is, that the information Ms.

Maass acquired had independent value, like a trade secret (an argument wholly disclaimed by

Plaintiffs)—to argue that the cancellation of contracts and business so far removed from the

Plaintiffs’ transactions with Ms. Maass constitutes damages is but a poorly disguised claim for

reputational harm. See Food Lion, Inc. v. Capital Cities/ABC, Inc., 194 F.3d 505, 523 (4th Cir.

1999) (“[I]n seeking compensation for matters such as loss of good will and lost sales, [plaintiff]

is claiming reputational damages from publication[.]”). This is what the Plaintiffs’ arguments

amount to, and they do not support a claim for fraudulent misrepresentation.

       Plaintiffs declined to seriously address the proximate cause and First Amendment issues of

this claim, suggesting only that “lies and deceit . . . are not themselves protected by the First
                                                 24
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 26 of 28



Amendment.” Dkt. 68 at 32. Actually, they are. See United States v. Alvarez, 567 U.S. 709, 718

(2012); see also Dkt. 63-1 at 42–44. One needs to do something more than lie, such as improperly

influence a specific transaction, for a fraudulent misrepresentation claim to pass strict scrutiny. See

Alvarez, 567 U.S. at 723. Moreover, the damages must be confined to those incurred in the

transaction itself or, at their most extreme, as a foreseeable consequence. The Plaintiffs ably prove

the point:

       While Maass and Project Veritas may not have foreseen exactly which client or
       clients would terminate their business relationships with Creamer and his
       companies, they could certainly foresee that the compromise of their offices and
       their clients’ confidential information through the spying operation was likely to
       cause a loss of business.

Dkt. 68 at 32; see also id. at 18. This concedes that investigative journalism—even by people the

Plaintiffs might acknowledge are journalists—would be outlawed in D.C. by the Plaintiffs’ theory.

See Dkt. 63-1 at 43–44. If one makes a misrepresentation to a subject who is in business, and

obtains and publishes information that reflects poorly on the business, one is liable for the subject’s

business losses even if those relationships have nothing to do with the information acquired. See,

e.g., Dkt. 68 at 2–3, 8 (repeated references to the Democratic National Committee and the

Communications Workers of America); PSMF ¶136, Dkt. 68-1 at 48 (calling it “undisputed[,]

but[,]” somehow “not material” that Ms. Maass “gained no knowledge of patch-through calling

for AFSCME or AUFC during her internship[,]” the business that makes up the overwhelming

majority of the Plaintiffs’ damages claim). If Plaintiffs have established a claim for fraudulent

misrepresentation, and they have not, the application of the tort is unconstitutional as applied.

             VII. The Project Veritas Parties are Entitled to Summary Judgment

       For the reasons discussed in their Memorandum and this Reply, the Project Veritas Parties’

Motion should be granted.



                                                  25
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 27 of 28



                                                  Respectfully submitted,

                                                  By:    /s/ Paul A. Calli
                                                         Paul A. Calli
                                                         Florida Bar No. 994121
                                                         Chas Short
                                                         Florida Bar No. 70633
                                                         CALLI LAW, LLC
                                                         14 NE 1st Ave, Suite 1100
                                                         Miami, FL 33132
                                                         Telephone: (786) 504-0911
                                                         Facsimile (786) 504-0912
                                                         PCalli@Calli-Law.com
                                                         CShort@Calli-Law.com
                                                         Admitted pro hac vice

 /s/ Kerry Brainard Verdi                     /s/ Michael J. Madigan
 Kerry Brainard Verdi, Esq.                   Michael J. Madigan
 Bar No. 478486                               Bar No. 71183
 Benjamin R. Ogletree                         LAW OFFICES OF MIKE MADIGAN PLLC
 Bar No. 475094                               3910 Hillandale Court NW
 VERDI & OGLETREE PLLC                        Washington DC 20007
 1325 G Street, NW, Suite 500                 Telephone: (202) 255-2055
 Washington, DC 20005                         Mjm20@mac.com
 Telephone: (202) 449-7703
 Facsimile: (202) 449-7701
 kverdi@verdiogletree.com


 /s/ Benjamin T. Barr                         /s/ Stephen R. Klein
 Benjamin Barr (Pro Hac Vice)                 Stephen R. Klein
 STATECRAFT PLLC                              Bar No. 177056
 444 N. Michigan Ave. #1200                   STATECRAFT PLLC
 Chicago, Illinois 60611                      1629 K Street NW, Suite 300
 Telephone: 202-595-4671                      Washington, DC 20006
 ben@statecraftlaw.com                        Telephone: (202) 804-6676
 admitted pro hac vice                        steve@statecraftlaw.com



Counsel for Defendants Project Veritas Action Fund, Project Veritas, James O’Keefe, and
Allison Maass




                                             26
        Case 1:17-cv-01047-ESH Document 71 Filed 06/17/19 Page 28 of 28



                                CERTIFICATE OF SERVICE

       I CERTIFY that on June 17, 2019, I served the foregoing through the Court’s electronic

filing system which served a copy on all counsel of record.



                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.




                                               27
